DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 08/24/2021, which have been entered. Claims 1-5 and 8-9 are examined below. Claims 6-7 have been canceled. Claim 10 was previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
3.	Applicant’s arguments, filed 08/24/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 as presented in the Non-Final Rejection dated 06/23/2021 have been fully considered and are persuasive regarding the “graphene additive” [amended claim 1 incorporated these limitations from previous dependent claims 6-7].  Upon further consideration, an additional reference is cited below to teach this feature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Base claim 1 has balance includes auxiliary additives” (note that “auxiliary” is separate from a “graphene additive”). Thus, claim 9 is broader than amended claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
5.	Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schleifstein et al. (US 6,533,963 B1), in view of Liu (CN 105484016 A; citations below are to its English translation PDF), already of record, further in view of Zhang et al. (WO 2018/076098 A1), newly cited.
	As to independent claim 1, Schleifstein teaches a conductive paste composition (see col. 6, line 21-37) comprising: conductive metal particles and a fiber (see col. 10, line 50 to col. 11, line 67: particulate filler material with both elongate and spheroidal conductive particles; col. 12, lines 1-42; the elongate core is typically a fiber; col. 13, lines 28-49: conductive spheroidal particles are preferably conductive metal-coated glass beads which corresponds to “conductive metal particles”), a polymer resin (see col. 6, lines 22-38: paste comprises a precursor material formable into an elastic matrix material and particulate filler material dispersed therein; col. 7, line 65 to col. 8, line 60: matrix materials include rubbers, thermoplastic urethane, silicone-based, etc.) and an see col. 9, line 57 to col. 10, line 22: electroconductive compositions also contain inorganic fillers or other known additives such as plasticizers). 
Schleifstein fails to explicitly disclose [1] that the fiber is a polymer fiber coated with a first graphene on a surface thereof and [2] at least one graphene additive selected from the group consisting of a graphene flake, reduced graphene, graphene oxide, or modified graphene at a content of 0.1 to 5 wt%. 
As to difference [1], Liu, in analogous art of conductive fibers with flexibility properties for electromagnetic shielding (see para. 0006, 0031), teaches polymer fibers with graphene coated on the surface (see para. 0022: the textile fiber is polyester or polyamide fiber; para. 0030-0032 & 0079-0082: graphene as the coating to prepare composite conductive fibers having high electrical conductivity).
Therefore, in view of the teaching of Liu, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the conductive paste composition taught by Schleifstein by incorporating the polymer fibers coated with graphene as taught by Liu to arrive at the claimed invention because Schleifstein suggests that the elongate particles, e.g. fibers, can be coated or plated by any known means with a conductive material, i.e. any suitable conductive substance (see Schleifstein col. 13, lines 28-33 and 66-67). Liu clearly teaches graphene as a coating on polymer fibers, i.e. prepare graphene composite conductive fibers by a padding coating method, a simple preparation process (see Liu para. 0029-0032). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed fibers for the claimed conductive paste composition with a reasonable expectation of success for obtaining composite conductive fibers having not only the mechanical, high see Liu para. 0006, 0029-0032, 0082), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to difference [2], Zhang, in analogous art of conductive paste compositions (see pg. 4, lines 19-29), teaches the addition of 0.1 wt.% to 5 wt.% of conductive flakes, e.g. graphene, into the composition (see pg. 8, lines 18-23). Note that this preferred range taught by Zhang is identical to the range recited in claim 1.
Therefore, in view of the teaching of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the conductive paste composition taught by Schleifstein and Liu by incorporating the graphene additive at a content of 0.1 to 5 wt% as taught by Zhang to arrive at the claimed invention because Schleifstein suggests that other materials commonly employed as additives in the silicone rubber art can be incorporated into the conductive compositions (see Schleifstein col. 10, lines 12-22). Zhang clearly teaches a small amount of graphene additive with synthetic rubber fibrillatable polymers and metal particles formulated into a conductive paste composition (see Zhang pg. 8, lines 1-23 and abstract). Thus, a person of ordinary skill in the art would be motivated to select a graphene additive for the claimed conductive paste composition with a reasonable expectation of success for significantly increasing the tensile strength of a film for electrodes or other applications (see Zhang pg. 8, lines 18-26 and pg. 12, lines 22-26) and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
Schleifstein, Liu, and Zhang teach the conductive paste composition according to claim 1, but fail to explicitly disclose the content of the polymer fiber [claim 2] and thickness of the first graphene coated on the polymer fiber [claim 4].
However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the content of the polymer fiber and thickness of the graphene on the fiber based on routine experimentation and the disclosures of Schleifstein and Liu (e.g. see Schleifstein col. 14, lines 8-67: the amount of filler is such that the desired good conductivity can be realized without diminishing flexibility, one skilled in the art can determine the appropriate amount for a desired application as a routine matter).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claim 3, Schleifstein, Liu, and Zhang teach the conductive paste composition of claim 1, wherein the polymer fiber has a thickness of 1 to 10 µm (see Schleifstein col. 13, lines 54-59: diameter from 1 micron to 50 microns) and a length of 0.01 to 10 mm (see Schleifstein col. 13, lines 59-63: 1/64 to 1/16 inches converts to 0.4 to 1.6 mm). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
	As to claim 5, Schleifstein, Liu, Zhang teach the conductive paste composition of claim 1, wherein the polymer fiber is a polyamide fiber (see Liu para. 0022).
As to claim 8, Schleifstein, Liu, and Zhang teach the conductive paste composition according to claim 1, but fail to explicitly disclose that the conductive metal particles are coated with a second graphene on a surface thereof. However, it is Schleifstein teaches depositing layers of any suitable electro-conductive material on spheroidal particles (see col. 13, lines 28-53) and graphene is known in the art to be an electro-conductive material. It is noted that no technical effect or unexpected results have been shown for a paste composition comprising metal particles that are coated with graphene compared to a paste composition comprising conductive metal particles, but no graphene coating. See MPEP 716.01-716.02: Objective Evidence of Nonobviousness.
As to claims 7 and 9, Schleifstein, Liu, and Zhang teach the conductive paste composition according to claims 6 and 1, respectively, but fail to explicitly disclose the content of the graphene additive [claim 7] and content of the conductive metal particles, polymer resin and auxiliary additives in wt% [claim 9].
However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the content of the graphene additive, conductive metal particles, polymer resin and auxiliary additives based on routine experimentation and the disclosures of Schleifstein and Liu (see Schleifstein col. 14, lines 48-53: the conductive filler can be included in any aggregate amount appropriate for a desired application). Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        November 10, 2021